DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0077176) (“Lee”) in view of Choi et al. (US 2008/0121872) (“Choi”). 
With regard to claim 1, figures 2-3 of Lee discloses an organic light emitting diode display device (“organic light-emitting diode (OLED) display", par [0029]) comprising: a substrate 100; a scan line 24 over the substrate 100 and configured to transmit a scan signal Sn; a data line 16 crossing the scan line 24 and configured to transmit a data voltage Dm; a driving voltage line 26 crossing the scan line 24 in a plan view and configured to transmit a driving voltage ELVDD; a switching transistor T2 connected to the scan line 24 and the data line 16; a driving transistor T1 connected to the switching transistor T2; a driving connector 36 connected to a driving gate electrode 1141 of the driving transistor T1; a storage capacitor Cst comprising a first storage electrode 1141 and a second storage electrode 1142; a pixel electrode 200 electrically connected to the driving transistor T1; and a contact hole 361 connecting the first storage electrode 1141 and the driving connector 36, wherein the second storage electrode 1142 comprises a curved edge 420 at least partly surrounding the contact hole 361 in the plan view, and the first storage electrode 1141 corresponds (“driving gate electrode 1141 also functions as the lower electrode 1141”, par [0068]) to the driving gate electrode 1141. 
Lee does not disclose that the pixel electrode does not overlap the curved edge in the plan view. 
However, figures 2-3 of Choi discloses that the pixel electrode 170 does not overlap the curved edge (“electrode of the storage capacitor extended from the source electrode 152 of the driving TFT Qd or the driving voltage line 151” in fig. 2, par [0050]) in the plan view.

    PNG
    media_image1.png
    511
    850
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to form the pixel electrode of Lee in the layout of Choi in order to provide a pixel electrode that transfers electric current to the OLED material from the driving voltage line and plays a role as an anode to provide the OLED material with electric holes.  See par [0055]-[0056] of Choi. 
With regard to claim 2, figures 2-3 of Lee discloses that the second storage electrode 1142 is extended (“driving voltage line 26 is coupled to the upper electrode 1142”, par [0091]) from the driving voltage line 26.
With regard to claim 3, Lee does not disclose that the second storage electrode comprises a same material as the driving voltage line.
However, figures 2-3 of Choi discloses that the second storage electrode (“electrode of the storage capacitor extended from the source electrode 152 of the driving TFT Qd or the driving voltage line 151” in fig. 2, par [0050]) comprises a same material as the driving voltage line 151.
Therefore, it would have been obvious to one of ordinary skill in the art to form the electrode of the storage capacitor of Lee extended from the driving voltage line as taught in Choi in order to simplify the manufacturing process by forming the electrode of the storage capacitor and driving voltage line in one step.  See par [0050] of Choi. 
With regard to claim 4, figures 2-3 of Lee discloses that the curved edge 420 partially surrounds (storage opening 420 surrounds first node contact hole 361 to some extend) the contact hole 361 at three sides in the plan view.
With regard to claim 5, Lee does not disclose that the pixel electrode is spaced from inner edges of the curved edge that at least partially surrounds the contact hole in a direction parallel to a major surface of the substrate.
However, figures 2-3 of Choi discloses that the pixel electrode 170 is spaced from inner edges of the curved edge (“electrode of the storage capacitor extended from the source electrode 152 of the driving TFT Qd or the driving voltage line 151”, par [0050]) that at least partially surrounds the contact hole (hole in insulating layers (121, 122) where connector 171 contacts gate electrode 112) in a direction parallel to a major surface of the substrate 100.
 Therefore, it would have been obvious to one of ordinary skill in the art to form the pixel electrode of Lee in the layout of Choi in order to provide a pixel electrode that transfers electric current to the OLED material from the driving voltage line and plays a role as an anode to provide the OLED material with electric holes.  See par [0055]-[0056] of Choi. 
With regard to claim 6, figures 2-3 of Lee discloses that the curved edge 420 comprises a first portion (left edge of storage opening 420 in fig. 2) that is parallel to the data line 16 and a second portion (bottom edge of storage opening 420 in fig. 2) that is parallel to the scan line 24.
With regard to claim 9, figures 2-3 of Lee discloses that the curved edge 420 is a notch or a hole 420 in the plan view.
With regard to claim 10, figures 1-3 of Lee discloses a light emission control line 34 over the substrate 100 and configured to transmit a light emission control signal En; and a light emission control transistor T6 connected (D1 of T1 connected to S6 of T6 in fig. 1) to the driving transistor T1, wherein the light emission control transistor T6 comprises a light emission channel 162, a light emission gate electrode 164, a light emission source electrode 166s, and a light emission drain electrode 166d, the light emission gate electrode 164 is to receive the light emission control signal En, and the pixel electrode 200 is to be electrically connected to the driving transistor T1 through the light emission control transistor T6 based on the light emission control signal En.
With regard to claim 11, figures 1-3 of Lee discloses a light emission connector (“light-emitting control drain electrode 166d may be coupled to a pixel electrode 200 via a connection member”, par [0076]) electrically connected to the light emission drain electrode 166d, wherein the pixel electrode 200 is electrically connected to the light emission connector (“connection member”, par [0076]).
With regard to claim 12, figures 1-3 of Lee discloses the pixel electrode 200 overlaps another contact hole (“via hole”, par [0093]) electrically connected to the light emission connector (“light-emitting control drain electrode 166d may be coupled to a pixel electrode 200 via a connection member”, par [0076]), the pixel electrode 200 having a general polygonal shape.
With regard to claim 13, figures 1-3 of Lee discloses an organic light emission layer (“organic light-emitting layer”, par [0093]) over the pixel electrode 200; and a common electrode (“common electrode”, par [0093]) over the organic light emission layer (“organic light-emitting layer”, par [0093]).
With regard to claim 14, figures 1-3 of Lee discloses an initialization voltage line 20 at a same layer as the pixel electrode 200 and configured to transmit an initialization voltage initializing Vint the driving transistor T1.
With regard to claim 15, figures 1-3 of Lee discloses that the first storage electrode 1141 and the driving gate electrode 1141 are integrated in a single piece that overlaps the second storage electrode 1142.
With regard to claim 16, Lee does not disclose that an edge of the driving voltage line and the curved edge of the second storage electrode collectively define an indent.
However, fig. 2 of Choi discloses that an edge of the driving voltage line 151 and the curved edge (“electrode of the storage capacitor extended from the source electrode 152 of the driving TFT Qd or the driving voltage line 151”, par [0050]) of the second storage electrode 152 collectively define an indent.
Therefore, it would have been obvious to one of ordinary skill in the art to form the electrode of the storage capacitor of Lee extended from the driving voltage line as taught in Choi in order to simplify the manufacturing process by forming the electrode of the storage capacitor and driving voltage line in one step.  See par [0050] of Choi. 
With regard to claim 18, figs. 1-3 of Lee discloses further comprising: a first insulation layer 101 under the scan line 24; and a second insulation layer 1032 between the scan line 24 and the data line 16, wherein the second insulation layer 1032 has the contact hole 361.
With regard to claim 19, figs. 1-3 of Lee discloses that the contact hole 361 is formed at a portion of the second insulation layer 1032 that is exposed by the curved edge 420.

Allowable Subject Matter
Claims 7-8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             6/12/2022